PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shai J. Lawit, et al. 
Application No. 15/512,629
Filed: March 20, 2017
For: Methods for Reproducing Plants Asexually and Compositions Thereof

:
:
:	DECISION ON PETITION
:
:
:

CORRECTED DECISION

The decision mailed May 12, 2022, was issued in an error and is hereby VACATED in place of the mailing of this new decision.

This is a corrected decision on the petition under the unintentional provisions of 37 CFR 1.137(a) petition filed January 12, 2021, to revive the above-identified.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

This application became abandoned for a failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration mailed October 19, 2020.  The issue fee was timely paid on December 16, 2020.  Accordingly, the application became abandoned by operation of law on December 17, 2020. A Notice of Abandonment was mailed on December 21, 2020.  
 
A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D). 
The petition does not comply with requirement (1).  The January 12, 2021 substitute statement for the tenth inventor is not acceptable because (1) the residence of the signer has not been provided (1.64(b)(2) and (2) the name set forth on the substitute statement is not the same as the name of record. It appears the applicant had a typo when submitting the application data sheet (ADS) on March 20, 2017. Thus, the name of record is Elvira Hemandez Lagana and not Elvira Hernandez Lagana. For reason (2), the substitute statement from the second applicant filed August 19, 2020 for the tenth inventor is also not acceptable. A 37 CFR 1.48 request is necessary to correct the tenth inventor’s name along with new substitute statements from both applicants. The previously filed substitute statement from the second applicant cannot be retroactively applied as it was not acceptable upon submission for the spelling of the second name of the tenth inventor. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-1058.  

/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions



    
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)